Cabell, P.
delivered the opinion of the Court,
The Court is of opinion, upon the authority of Tatum’s Case, 9 Leigh 56, and the case of Slaughter v. The Commonwealth, (ante, 391,) that John Peyton, the testator of the appellee, having been a captain in the Virginia line on continental establishment, and having become supernumerary before the passage of the act of May 1779, entitled “an act concerning officers, soldiers, sailors, and marines,” was not entitled to half pay for life under that act: nor was he entitled to such half pay, in consequence of his services to the State of Virginia, as superintendent of the public works at the Point of Fork, or as commissary of military stores.
The Court is therefore of opinion to reverse the judgment.